Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 1 of 24 PageID #: 15309




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    COMMONWEALTH OF KENTUCKY,                                                             Plaintiff,

    v.                                                    Civil Action No. 3:15-cv-354-DJH-CHL

    MARATHON PETROLEUM COMPANY
    LP et al.,                                                                        Defendants.

                                             * * * * *

                            MEMORANDUM OPINION AND ORDER

          The Commonwealth of Kentucky alleges that Defendants Marathon Petroleum

   Corporation, Marathon LP, and Speedway LLC violated federal antitrust laws by overcharging

   consumers for gasoline. (Docket No. 88) Marathon Petroleum Corporation asserts that the Court

   may not exercise personal jurisdiction over it and moves for summary judgment on that ground.

   (D.N. 156) Following oral argument, the Court directed the parties to file supplemental briefs

   addressing the impact of the Clayton Act’s nationwide service-of-process provision on the Court’s

   jurisdiction over Marathon Petroleum Corporation. (D.N. 224) For the reasons stated below, the

   Court finds that it has personal jurisdiction over Marathon Petroleum Corporation and will

   therefore deny Marathon Petroleum Corporation’s motion for summary judgment on personal-

   jurisdiction grounds.   The Court will, however, grant Defendants’ motion to exclude the

   Commonwealth’s expert witness, Dr. Michael Sattinger (D.N. 191), and therefore also grant

   Defendants’ motion for summary judgment on the merits. (D.N. 195)

                                                  I.

          The factual background is nearly unchanged since the Court’s ruling on Marathon

   Petroleum Corporation’s motion to dismiss (D.N. 147); thus, only a brief summary of the facts is

   necessary here.


                                                  1
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 2 of 24 PageID #: 15310




          Marathon Petroleum Corporation, together with its subsidiaries Marathon LP and

   Speedway LLC, is one of the largest petroleum-product refiners, marketers, and transporters in the

   United States. (D.N. 88, PageID # 1093) “Marathon” is the largest refiner in the Midwest and

   owns the only refinery in Kentucky. (Id., PageID # 1089) It is also the largest gasoline supplier

   in Kentucky and largest reformulated gasoline (RFG) supplier in Louisville and Northern

   Kentucky. (Id.)

          The Commonwealth claims that Marathon’s market share “has allowed [Marathon] to

   illegally manipulate and attempt to manipulate the market for RFG in . . . Louisville and [Northern

   Kentucky] (hereinafter “LNK.”).” (Id.) Specifically, the Commonwealth contends that Marathon

   maintains its market dominance through a variety of contractual arrangements, including the

   anticompetitive use of specialized supply agreements known as exchange agreements. (See D.N.

   147 (summarizing the practices the Commonwealth alleges violate antitrust law); see also infra,

   Part III.B., for detailed definition of exchange agreements) As a result of these practices, the

   Commonwealth asserts, Marathon has caused the wholesale and retail prices of RFG to be

   substantially higher in Kentucky than those found in comparative competitive markets. (Id.,

   PageID # 1101)

          The Commonwealth filed this suit against Marathon LP on May 12, 2015, alleging

   violations of the Sherman Antitrust Act and the Clayton Act. (D.N. 1) On November 7, 2017, the

   Commonwealth amended its complaint to add Marathon Petroleum Corporation and Speedway,

   LLC as defendants, invoking the Clayton Act. (D.N. 88) Marathon Petroleum Corporation moved

   to dismiss for lack of personal jurisdiction and failure to state a claim. (D.N. 92) Marathon

   Petroleum Corporation’s personal-jurisdiction argument hinged on the company’s allegedly

   insufficient contacts with the forum state. Marathon Petroleum Corporation claimed that as a



                                                   2
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 3 of 24 PageID #: 15311




   parent corporation it has no direct connections with Kentucky and that Kentucky’s long-arm statute

   thus does not allow this Court to exercise jurisdiction over Marathon Petroleum Corporation. The

   Court denied the motion to dismiss. (D.N. 147) Marathon Petroleum Corporation now seeks

   summary judgment, again arguing that it lacks the necessary contacts with the forum state. (D.N.

   156)

          The Court heard oral argument on the motion for summary judgment on October 18, 2019.

   (D.N. 224) After the hearing, the Court directed the parties to file supplemental briefs addressing

   the application of 15 U.S.C. § 22 and the Sixth Circuit’s holding in Carrier Corp. v. Outokumpu

   Oyj, 673 F.3d 430 (6th Cir. 2012), to the parties’ positions on personal jurisdiction. (D.N. 224)

   Specifically, the Court asked the parties to address whether personal jurisdiction was proper in this

   action anywhere within the United States because of the Clayton Act’s national service-of-process

   provision. See Carrier Corp., 673 F.3d at 449–50 (holding that under the Clayton Act, “personal

   jurisdiction exists whenever the defendant has ‘sufficient minimum contacts with the United

   States’ to satisfy the due process requirements under the Fifth Amendment”); see also In re Auto.

   Refinishing Paint Antitrust Litig., 358 F.3d 288, 297–98 (3d Cir. 2004) (finding that nationwide

   service of process is appropriate under the Clayton Act if the defendant has sufficient minimum

   contacts with the United States). In its supplemental brief, Marathon Petroleum Corporation

   argues for the first time that venue in the Western District of Kentucky is improper under the

   Clayton Act, and that proper venue is a prerequisite to application of the nationwide service-of-

   process provision addressed in Carrier. (D.N. 228) Neither party addressed venue in its briefs on

   the motion for summary judgment, so the Court bases its conclusions on the legal arguments

   presented in the post-hearing briefs.




                                                    3
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 4 of 24 PageID #: 15312




                                                    II.

   A.     Clayton Act

          Because the Court must decide whether it can exercise personal jurisdiction over Marathon

   Petroleum Corporation before it may rule on the substantive motions, the Court will consider

   Marathon’s motion for summary judgment on personal jurisdiction first.

          Marathon argues that for the Clayton Act’s nationwide service-of-process provision to

   apply, the Act’s venue provision must also be satisfied. The Clayton Act prohibits numerous

   business practices that can result in antitrust injury to consumers. Both the nationwide service-of-

   process provision discussed above and the Clayton Act’s venue provision are found in 15 U.S.C.

   § 22, which states:

          Any suit, action or proceeding under the antitrust laws against a corporation may
          be brought not only in the judicial district whereof it is an inhabitant, but also in
          any district wherein it may be found or transacts business [venue provision]; and
          all process in such cases may be served in the district of which it is an inhabitant,
          or wherever it may be found [nationwide service-of-process provision].
   15 U.S.C. § 22.

          In their post-hearing briefs, the parties focus on the circuit split regarding whether the

   venue and service-of-process provisions of the Clayton Act should be read together or separately—

   i.e., whether the provisions are “coupled” or “decoupled” for purposes of statutory interpretation.

   Marathon argues that the provisions must be read together and that because the Commonwealth

   cannot establish venue under the Clayton Act, the nationwide service-of-process provision is

   irrelevant and the case must be dismissed for lack of personal jurisdiction. (D.N. 228, PageID #

   15232 (citing KM Enter., Inc. v. Glob. Traffic Techs., Inc., 725 F.3d 718, 733–34 (7th Cir. 2013)

   (holding that venue and service provisions of the Clayton Act must be read together)).) The

   Commonwealth argues that the venue and service-of-process provisions of the Clayton Act can be

   read separately and that the Court may exercise personal jurisdiction over Marathon Petroleum

                                                    4
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 5 of 24 PageID #: 15313




   Corporation via the Clayton Act’s service-of-process provision because venue is appropriate under

   the general venue statute, 28 U.S.C. § 1391. (D.N. 231, PageID # 15261 (citing Go-Video, Inc. v.

   Akai Elec. Co., 885 F.2d 1406, 1408 (9th Cir. 1989) (holding that the venue and service provisions

   of the Clayton Act may be considered separately))) The Sixth Circuit has not yet considered this

   discrete question. And district courts in the circuit are, as noted by the parties, divided on the

   issue. Compare Hyland v. Homeservices of Am., Inc., No. 3:05-cv-612-R, 2007 WL 1959158

   (W.D. Ky. June 28, 2007) (finding “proper venue is still required in order to confer personal

   jurisdiction” under the Clayton Act), with Ky. Speedway, LLC v. Nat’l Ass’n of Stock Car Auto

   Racing, Inc., 410 F. Supp. 2d 592, 601 (E.D. Ky. 2006) (adopting reasoning of Go-Video and

   decoupling Clayton Act’s service-of-process and venue provisions). The Court need not weigh

   the competing approaches here, because as explained below, Marathon Petroleum Corporation

   waived any challenge to venue by not raising it in its first affirmative pleading.

   B.     Waiver of Venue

          “Unlike jurisdictional defects, venue objections can be waived.” Al-Muhaymin v. Jones,

   895 F.2d 1147, 1149 (6th Cir. 1990). Federal Rule of Civil Procedure 12(h)(1) provides:

          A party waives any defense listed in Rule 12(b)(2)-(5) by:
          (A) omitting it from a motion in the circumstances described in Rule 12(g)(2); or
          (B) failing to either:
          (i) make it by motion under this rule; or
          (ii) include it in a responsive pleading or in an amendment allowed by Rule 15(a)(1)
          as a matter of course.
   Rule 12(b)(3) covers the defense of improper venue. A party must therefore raise venue in its first

   responsive pleading, or else that defense is waived. See Whittington v. Milby, 928 F.2d 188, 192

   (6th Cir. 1991) (“It is true that improper venue is a personal defense which is waived if not raised

   either by motion or in a responsive pleading.”); see also Palazzo v. Harvey, 380 F. Supp. 3d 723,

   730 (M.D. Tenn. 2019) (“Generally speaking, arguments raised for the first time in reply briefs


                                                    5
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 6 of 24 PageID #: 15314




   are waived, and this applies both on appeal, American Family Prepaid Legal Corp. v. Columbus

   Bar [Ass’n], 498 F.3d 328, 335 (6th Cir. 2007), and to summary judgment motions filed in the trial

   court, Ryan v. Hazel Park, 279 F. App’x 335, 339 (6th Cir. 2008).”). This rule applies equally in

   actions brought under the Clayton Act. See KM Enter., 725 F.3d at 733–34 (discussing theory of

   waiver of venue in antitrust case); Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1237 n.3 (6th

   Cir. 1981) (declining to address relationship between Clayton Act’s venue and service-of-process

   provisions given defendant’s waiver of objections to venue and service of process in the district

   court).

             Marathon Petroleum Corporation’s first responsive pleading was a motion to dismiss for

   lack of personal jurisdiction and failure to state a claim. (D.N. 92) Following the Court’s denial

   of that motion, Marathon Petroleum Corporation moved for summary judgment, again on

   personal-jurisdiction grounds. (D.N. 156) In both the motion to dismiss and the first motion for

   summary judgment, Marathon Petroleum Corporation’s personal-jurisdiction argument turned on

   whether the company had the requisite minimum contacts with Kentucky to satisfy the

   Commonwealth’s long-arm statute. Marathon Petroleum Corporation raised no venue argument

   in either motion.       In its post-hearing supplemental brief, however, Marathon Petroleum

   Corporation shifted its focus from the Clayton Act’s nationwide service-of-process provision to

   the Act’s venue provision, arguing for the first time that venue is improper in the Western District

   of Kentucky under the Clayton Act. (D.N. 228, PageID # 15232)

             Waiver is clearly established when an issue was not raised in the first responsive pleading.

   See King v. Taylor, 694 F.3d 650, 660 (6th Cir. 2012) (holding that “forfeiture . . . was . . . clear”

   where, “[a]fter including the service defense in his answer, [defendant] was completely silent about

   it until the summary judgment stage”); Whittington, 928 F.2d at 192. The Sixth Circuit has



                                                      6
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 7 of 24 PageID #: 15315




   addressed a similar scenario in the antitrust context and concluded that the defendant waived the

   defense of improper venue. In Chrysler Corp., the defendant argued that the nationwide “service

   of process provision in the second clause of [§] 12 is available only when the forum contact

   requirements of the first clause are met.” 643 F.2d at 1237 n.3. But the Sixth Circuit found that it

   “need not decide this question because . . . failure to object to service of process or venue in [the

   defendant’s] Rule 12(b) motion below constitutes a waiver of any such objection here.” Id. The

   Sixth Circuit thus declined to address the circuit split as to whether the Clayton Act’s venue and

   service-of-process provisions should be coupled because the defendant waived the defense of

   improper venue. Id; see also Daniel v. Am. Bd. of Emergency Med., No. 90-CV-1086A, 1997 WL

   785635, at *2 (W.D.N.Y. Nov. 19, 1997) (holding that because defendants in Clayton Act case

   “failed to raise their venue defense in their original pleadings with the court, they have waived the

   defense and cannot now raise it”); cf. KM Enter., 725 F.3d at 733–34 (discussing possibility of

   defendant’s waiver-of-venue argument, but finding that venue had not been waived).

          In sum, the Court finds that Marathon Petroleum Corporation waived any challenge to

   venue by failing to assert the defense in either of its first two substantive motions. Because the

   challenge to venue has been waived, Marathon Petroleum Corporation’s challenge to the Court’s

   personal jurisdiction fails. Summary judgment on personal-jurisdiction grounds is therefore

   inappropriate.

                                                   III.

          Because the Court may exercise personal jurisdiction over Marathon Petroleum

   Corporation, it will next consider the motion of all three defendants (Marathon Petroleum

   Corporation, Marathon LP, and Speedway) to exclude the Commonwealth’s only expert witness,

   Dr. Michael Sattinger. (D.N. 191)



                                                    7
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 8 of 24 PageID #: 15316




          District courts serve as gatekeepers for admission of expert-witness testimony and must

   exclude “expert testimony that is unreliable and irrelevant.” Conwood Co., L.P. v. U.S. Tobacco

   Co., 290 F.3d 768, 792 (6th Cir. 2002) (citing Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255,

   260 (6th Cir. 2001)). The Court’s analysis is guided by the principles set forth in Federal Rule of

   Evidence 702, which provides that

          [a] witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if:
          (a) the expert’s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.

          The main goal of the admissibility inquiry is “to determine whether the evidence ‘both rests

   on a reliable foundation and is relevant to the task at hand.’” Ky. Speedway, LLC v. Nat’l Ass’n of

   Stock Car Auto Racing, Inc., 588 F.3d 908, 915 (6th Cir. 2009) (citing Daubert v. Merrell Dow

   Pharm., 509 U.S. 579, 597 (1993)). With respect to the admissibility determination, Daubert

   “provided a non-exclusive checklist for trial courts to consult in evaluating the reliability of expert

   testimony.” In re Scrap Metal Antitrust Litig., 527 F.3d 517, 529 (6th Cir. 2008). The Daubert

   factors include “testing, peer review, publication, error rates, the existence and maintenance of

   standards controlling the technique’s operation, and general acceptance in the relevant scientific

   community.” United States v. Langan, 263 F.3d 613, 621 (6th Cir. 2001) (citing Daubert, 509

   U.S. at 593–94). Although the factors are not a “definitive checklist or test,” Kumho Tire Co. v.

   Carmichael, 526 U.S. 137, 150 (1999), they can guide a court’s inquiry “where they are reasonable

   measures of the reliability of expert testimony.” Gross v. Comm’r, 272 F.3d 333, 339 (6th Cir.

   2001). Determining reliability and relevance does not require a court to evaluate the accuracy of

   an expert’s opinion—a task reserved for the jury—but rather requires the Court “to determine


                                                     8
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 9 of 24 PageID #: 15317




   whether [the expert’s testimony] rests upon a reliable foundation, as opposed to, say, unsupported

   speculation.” In Re Scrap Metal, 527 F.3d at 529–30.

          Defendants move to exclude the Commonwealth’s expert, Dr. Michael Sattinger.1

   (D.N. 191) Defendants do not attack Sattinger’s qualifications but argue that the methodology he

   employed to reach his conclusions regarding the relevant market, the existence of antitrust injury,

   and the amount of damages was technically deficient and renders his opinion unreliable, irrelevant,

   and inadmissible. (Id.) After careful consideration of the record, the Court agrees and will exclude

   Sattinger’s testimony on these topics for the reasons detailed below.

   A.     Relevant Market

          An antitrust plaintiff bears the burden to “define the relevant market within which the

   alleged anticompetitive effects of the defendant’s actions occur.” Worldwide Basketball & Sport

   Tours v. Nat’l Coll. Athletic Ass’n, 388 F.3d 955, 962 (6th Cir. 2004). The relevant market contains

   “both a geographic component and a product component,” Ky. Speedway, 588 F.3d at 916, and is

   defined by “commodities reasonably interchangeable by consumers for the same purposes [that]

   make up that part of the trade or commerce, monopolization of which may be illegal.” United

   States v. E. I. du Pont de Nemours & Co., 351 U.S. 377, 395 (1956). The Sixth Circuit applies the

   reasonable-interchangeability standard to define the relevant market.             The reasonable-

   interchangeability standard relies on “(1) product uses (whether substitute products can perform

   the same function) and/or (2) consumer response (also known as ‘cross-elasticity’), defined as

   ‘consumer sensitivity to price levels at which they elect substitutes for the defendant’s product or

   service.’” Ky. Speedway, 588 F.3d at 917 (quoting Worldwide Basketball & Sport Tours, 388 F.3d


   1
    Defendants requested oral argument on their motion to exclude Sattinger’s testimony. (D.N. 212,
   PageID # 13591) Because the issue has been thoroughly briefed following extensive discovery
   and the parties’ arguments are fully developed, the Court finds oral argument unnecessary.
   Defendants’ request for oral argument will therefore be denied.
                                                    9
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 10 of 24 PageID #: 15318




   at 961). “Failure to identify a relevant market is a proper ground for dismissing a Sherman Act

   claim.” NHL Players’ Ass’n v. Plymouth Whalers Hockey Club, 325 F.3d 712, 719–20 (6th Cir.

   2003); see also ABA Section of Antitrust Law, Antitrust Law Developments, 629 (8th ed. 2017)

   (“[M]any [courts] have found the lack of sufficient expert testimony supporting or refuting a

   proposed market to be fatal.”) (citations omitted).

          The Commonwealth alleges that Marathon LP and Marathon Petroleum Corporation

   monopolized the wholesale market for Summer RFG, a special type of gasoline that gas stations

   must sell during the summer in certain parts of Kentucky See 42 U.S.C. § 7545(k)(6)(A). (D.N.

   88, PageID # 1090) Reformulated blendstock for oxygenate blending (RBOB) is a type of gasoline

   that serves as the active and necessary ingredient of RFG. (D.N. 203-3, PageID # 12579) RFG,

   however, cannot be shipped in its final state for practical reasons, so RBOB is blended with ethanol

   at terminals—docking stations that receive shipments of raw petroleum products—to create RFG.

   (Id., PageID # 12580) That RFG is then sold to retailers for sale to the ultimate consumer at the

   gas station. (Id.) The crux of the Commonwealth’s argument is that Marathon dominates the

   wholesale RFG market because it controls the influx of RBOB, allowing it to monopolize the

   market for retail RFG, a downstream product of RBOB. (D.N. 203-3, PageID # 12576) The

   “consumers” in this market are therefore retailers of RFG, such as Kroger and Valero, that either

   buy or self-supply RFG from terminals. Sattinger determined that “at the wholesale level, the

   terminals where RFG is sold constitute the relevant geographic market for Summer RFG.” (D.N.

   203-3, PageID # 12596) He further limited the geographic market to terminals located in

   Kentucky. (Id.) Thus, the geographic market defined by Sattinger consists solely of terminals in

   Kentucky that blend RBOB to produce and then sell Summer RFG.




                                                   10
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 11 of 24 PageID #: 15319




          Sattinger’s report fails to identify a reliable geographic market. The market Sattinger

   defined suffers from two fatal shortcomings. First, Sattinger did not explain his methodology for

   defining the relevant market. Generally, to define a relevant market, economists employ the

   hypothetical-monopolist test, also known as the SSNIP2 test, a widely used device that allows

   analysts to determine whether customers would leave the market in response to a “small but

   significant non-transitory increase in price,” usually using a five percent increase. See Ky.

   Speedway, 588 F.3d at 918 (citing FTS v. Whole Foods Mkt., Inc., 548 F.3d 1028, 1038 (D.C. Cir.

   2008) (finding that SSNIP test is an admissible tool for defining relevant market)). If customers

   leave the market in response, the market is defined too narrowly. See In Re Se. Milk Antitrust

   Litig., 739 F.3d 262, 277 (6th Cir. 2014) (acknowledging that SSNIP typically utilizes a 5% price

   increase).

          Although Sattinger acknowledged that the hypothetical-monopolist test “provides a guide”

   to defining a relevant market (D.N. 203-3, PageID # 12594 (citing Merger Guidelines, Section

   4.1)), he did not employ it here. (D.N. 191-4, PageID # 7924) While a relevant market can be

   defined without the use of the SSNIP test, Sattinger is nonetheless required to root his conclusions

   in a reliable methodology. See Universal Surveillance Corp. v. Checkpoint Sys., Inc., No. 5:11-

   CV-1755, 2015 WL 6082122, at *8 (N.D. Ohio Sept. 30, 2015) (finding expert analysis reliable

   despite absence of SSNIP test because expert “utilized a different, still-reliable statistical method

   to determine the relevant product market”); Encana Oil & Gas, Inc. v. Zaremba Family Farms,

   Inc., No. 1:12-cv-369, 2015 WL 12883545 (E.D. Mich. Sept. 18, 2015) (holding expert testimony



   2
     “Specifically, the [hypothetical monopolist] test requires that a hypothetical profit-maximizing
   firm, not subject to price regulation, that was the only present and future seller of those products
   (“hypothetical monopolist”) likely would impose at least a small but significant and non-transitory
   increase in price (“SSNIP”) on at least one product in the market.” Horizontal Merger Guidelines,
   U.S. Dept of Justice and FTC, Section 4.1.1, August 19, 2010 (hereinafter “Merger Guidelines”).
                                                    11
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 12 of 24 PageID #: 15320




   admissible where expert employed an economic analysis other than SSNIP test to define relevant

   market). Yet Sattinger’s report contains no explanation for why he chose to limit the market to

   terminals in Kentucky. (See D.N. 203-3) In the absence of an alternative, but “still-reliable

   statistical method to determine the relevant product market,” Universal Surveillance, 2015 WL

   6082122, and considering the additional deficiencies discussed below, the Court concludes that

   the market Sattinger proposes lacks the “objective, independent validation of methodology” that

   is required for admissibility. Vaughan v. Konecranes, Inc., 642 F. App’x 568, 577 (6th Cir. 2016);

   see also Ky. Speedway, 588 F.3d at 919 (excluding expert testimony in antitrust case because

   expert used unreliable methodology to define a relevant market).

          Second, even if the Commonwealth had demonstrated that Sattinger defined his market

   using a reliable method, his opinion would still be excluded because his proposed market does not

   reflect the economic realities of the wholesale RFG market. See Brown Shoe Co. v. United States,

   370 U.S. 294, 336–37 (1962) (holding that the relevant market must “correspond to the commercial

   realities of the industry and be economically significant”). Marathon LP and its competitors must

   ship RBOB, a necessary component of RFG, into terminals in the Commonwealth. Yet Sattinger’s

   proposed geographic market fails to consider where Marathon’s competitors could “practicably

   turn for [RBOB].” Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 327 (1961); see also

   Merger Guidelines § 4.2.1, 4.2.2, 5.1 (stating that geographic markets must include competitors

   and that “firms that clearly possess the necessary assets to supply into the relevant market rapidly”

   must be considered part of the geographic market). Determining where market participants can

   practicably turn for supplies requires a fact-intensive inquiry that includes “considerations of areas

   where products are marketed, or where the defendant perceives that it is competing; any applicable

   regulatory standards; transportation costs and challenges such as risk of spoilage, size, or weight;



                                                    12
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 13 of 24 PageID #: 15321




   and ‘other factors bearing upon where customers might realistically look to buy the product.’” In

   re Se. Milk, 739 F.3d at 277 (quoting E.I. du Pont de Nemours & Comp. v. Kolon Indus., Inc., 637

   F.3d 435, 442–43 (4th Cir.2011) (internal citations omitted)).

          Sattinger limited the geographic market to terminals in Kentucky. But he failed to explain

   why he excluded the sources of RBOB from his market. For example, Valero, Marathon’s only

   competitor for RFG, self-supplied RBOB from its refinery in Louisiana to supplement its supply

   of RFG available for sale in Louisville. (D.N. 191, PageID # 7888) Indeed, Sattinger noted in his

   report that Valero “received RBOB [at its Louisville terminal] from its Memphis, St. Charles, and

   Meraux refineries by barge on the Mississippi and Ohio Rivers.” (D.N. 203-3, PageID # 12586)

   Further, Marathon has submitted evidence demonstrating that both Kroger and Marathon LP have

   trucked in supplemental sources of RBOB from terminals in the Chicago and St. Louis areas.

   (D.N. 212, PageID # 13604–05) Without explanation, Sattinger dismisses this evidence in his

   rebuttal report as “anecdotal” and thus irrelevant. (D.N. 191-11, PageID # 8105) But this evidence

   establishes that not only could wholesale customers turn to sources of RBOB from refineries well

   outside of the proposed geographic market, they already have. By failing to include “reasonably

   interchangeable” sources of RBOB, the necessary precursor for RFG, Sattinger’s geographic

   market is rendered unreliable. See Worldwide Basketball & Sport Tours, 388 F.3d at 961.

           Without relying on an established methodology, and while excluding sources of supply

   already used by competitors in the wholesale market, Sattinger defined a geographic market that

   is “connected to existing data only by the ipse dixit of the expert” and does not meet the

   admissibility requirements of Daubert. Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 254 (6th

   Cir. 2001) (citing General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)); see Black’s Law

   Dictionary (11th ed. 2019) (defining “ipse dixit” as “[s]omething asserted but not proved”). The



                                                   13
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 14 of 24 PageID #: 15322




   geographic market defined by Sattinger is therefore unreliable and cannot be used to calculate

   market share or demonstrate market dominance. See Worldwide Basketball & Sport Tours, 388

   F.3d at 963 (holding that antitrust claim must be dismissed because plaintiff’s expert failed to

   define a relevant market through reliable means).

   B.     Antitrust Injury

          Sattinger’s opinion must also be excluded because it fails to establish a connection between

   Defendants’ allegedly anticompetitive behavior and harm to consumers. Sattinger employed a

   yardstick approach—a straightforward comparison—to calculate $173.6 million in damages.

   (D.N. 203-3, PageID # 12563) To reach this figure, he compared the markets for RFG in Baltimore

   and St. Louis to the LNK market. (Id.) Sattinger analyzed the market prices of RFG across the

   cities, accounting for discounts that Marathon allegedly provided its wholesale customers, and

   then attributed the difference in price to anticompetitive conduct by Defendants. (D.N. 203-3,

   PageID # 12620–21) He multiplied that price differential by the relevant time period to arrive at

   his damages figure, assuming that the difference in price was attributable to the alleged

   wrongdoing of the defendants. (Id., PageID # 12688) According to Sattinger, St. Louis and

   Baltimore were appropriate comparison cities because they represented competitive markets for

   RFG with a substantial number of wholesale customers. (D.N. 203-3, PageID # 12617) He also

   testified in his deposition that the two cities had been chosen for him before he ran any analysis.

   (D.N. 212-1, PageID # 13608)

          A yardstick approach is one way that an expert can calculate antitrust damages. The

   approach requires the expert to analyze the differences in the price of the product at issue among

   meaningfully comparable markets, firms, or locations. It is typically used when comparing

   profitability between similar firms, MM Steel, L.P. v. JSW Steel (USA) Inc., 806 F.3d 835, 851–52



                                                   14
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 15 of 24 PageID #: 15323




   (5th Cir. 2015) (analyzing how comparable yardsticks must be), or to compare profit margins

   within the same company in differently situated markets. See Conwood Co., 290 F.3d at 794

   (finding that yardstick approach was appropriately employed by expert to compare the defendant’s

   profits across two different tobacco markets). Expert opinions based on the yardstick approach

   may be admissible when the approach is properly applied. See, e.g., id. Successful applications

   of this approach usually employ a regression analysis. A regression analysis is a basic statistical

   tool “useful in quantifying the relationship between a dependent variable [e.g., the price of Summer

   RFG] and independent variables [e.g., demand for gasoline and population size].” In Re Se. Milk,

   739 F.3d at 285 (citing Wiesfeld v. Sun Chemical Corp., 84 F. App’x 257, 261 n.3 (3d. Cir. 2004)).

          To be meaningful, the yardsticks to be compared must be the same length. See Eleven

   Line, Inc. v. N. Texas State Soccer Ass’n, Inc., 213 F.3d 198, 208 (5th Cir. 2000) (finding that

   expert testimony could not support a jury verdict where the expert’s yardsticks were not nearly

   identical and he offered no evidence of the comparison markets’ geographic locations, sizes,

   markets served, or costs of operation). The Seventh Circuit found that expert testimony was

   inadmissible for failing to control for the length of yardsticks in Blue Cross & Blue Shield United

   of Wisconsin v. Marshfield Clinic, 152 F.3d 588 (7th Cir. 1998). There, Judge Posner deemed

   “worthless” expert reports that compared damages between the antitrust defendant’s clinics and

   other providers in the area but failed to control for any factors except the mix of drugs provided.

   Id. at 593. Without any sort of regression analysis to “correct for salient factors, not attributable

   to the defendant’s misconduct, that may have caused the harm of which the plaintiff is

   complaining,” Judge Posner concluded, expert reports “do not provide a rational basis for a

   judgment.” Id. The expert opinion at issue in Marshfield Clinic was therefore excluded because

   the “evidence [was] not probative because it omitted the major variables,” rendering it a



                                                    15
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 16 of 24 PageID #: 15324




   “‘regression[] so incomplete as to be inadmissible as irrelevant.’” Bickerstaff v. Vassar College,

   196 F.3d 435, 449 (2d Cir. 1999) (quoting Bazemore v. Friday, 478 U.S. 385, 400 n.10 (1986)).

          By contrast, the Sixth Circuit found in Conwood Co. that the plaintiff’s expert testimony

   that relied upon a yardstick approach was admissible. 290 F.3d 768. There, the expert employed

   “regression analyses, a yardstick test and a before-and-after test” to establish antitrust damages.

   Id. at 793. The court analyzed the expert’s report and found it sufficiently reliable because the

   expert “ruled out the possibility that the statistical relationship was caused by factors other than

   [the defendant’s] conduct” and “examined the possible explanations that [the defendant’s] own

   expert suggested” by using regression analyses. Id.

          Here, Sattinger merely compared LNK to Baltimore and St. Louis, subtracted the discounts

   given by Marathon to its retailers, and then concluded that the difference in price must be

   attributable to anticompetitive conduct by Defendants. (D.N. 203-3, PageID # 12620–21) This

   application of the yardstick approach is fundamentally flawed for three reasons. First, Sattinger

   testified that “there could be other factors,” besides Defendants’ conduct, that “could add [to] the

   difference or reduce the difference” in price of RFG between the comparison cities. (D.N. 191-4,

   PageID # 7947–48) Those factors included population size, number of automobile drivers, and

   geographic proximity to different sources of supply. (D.N. 191-4, PageID # 7917–19, 7924).

   Sattinger conceded that he did not control for those factors among the cities, although he

   acknowledged the existence of fundamental differences in both supply and demand and population

   size in his report. (D.N. 203-3, PageID # 12620; D.N. 191-4, PageID # 7948)

          In Conwood, the Sixth Circuit found “particularly relevant the undisputed evidence” that

   the plaintiff’s expert controlled for the other factors that could have explained the price differences




                                                     16
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 17 of 24 PageID #: 15325




   using regression analyses. 290 F.3d at 793. Here, Sattinger failed to account for even the most

   salient differences among the comparison cities:

                  Q:     [D]id you make any comparisons of the population between
          Baltimore and the populations in the Kentucky markets? . . .
                  A      I do not see a comparison population in the report. It’s possible that
          others have looked at the populations. But that is not included in the report. . . .
                  Q:     Did you make any comparisons about the demand characteristics of
          Summer RFG in Baltimore Versus the Kentucky areas?
                  A:     No. . . .
                  Q:     Did you make any analysis of the – anything relating to traffic of
          vehicles using gasoline in Baltimore vs. Kentucky?
                  A:     No, I did not.

   (D.N. 191-4, PageID # 7917–19; 7924)

          To be reliable and thus admissible, Sattinger’s application of the yardstick approach would

   need to follow established methodology and control for the major differences among the cities that

   could impact the market price for RFG. See The Iams Co. v. Nutro Prod., Inc., No. 3:00-CV-566,

   2004 WL 5496244, at *6 (S.D. Ohio June 30, 2004), on reconsideration sub nom. Iams Co. v.

   Nutro Prod., Inc., No. 3:00-CV-566, 2004 WL 5831566 (S.D. Ohio Aug. 23, 2004) (holding that

   it is appropriate to “declar[e] regression analysis inadmissible when it omits one or more major

   variables” (quoting Paul C. Giannelli and Edward J. Imwinkelried, Scientific Evidence 3rd, 719–

   20 (1999) (“The courts have been increasingly receptive to regression analysis. . . . However, the

   model’s omission of any obviously influential variable or the absence of a major assumption of

   regression analysis often results in the inadmissibility of the evidence.”))). But as in Marshfield

   Clinic, Sattinger’s analysis is rendered “worthless” because it failed to control for even the most

   fundamental differences among LNK, Baltimore, and St. Louis. 152 F.3d at 593. Sattinger’s

   analysis is ultimately “evidence [that] is not probative because it omitted the major variables,”

   rendering it a “‘regression[] so incomplete as to be inadmissible as irrelevant.’” Bickerstaff, 196

   F.3d at 449 (quoting Bazemore, 478 U.S. at 400 n.10).


                                                   17
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 18 of 24 PageID #: 15326




          Second, Sattinger’s analysis failed to account for whether the comparison markets utilize

   exchange agreements. An exchange agreement “is a contract between two [gasoline] refiners by

   which the two companies trade gasoline.” (D.N. 88, PageID # 1094) As characterized by

   Marathon LP, the exchange agreements “involve a refiner or supplier agreeing to provide gasoline

   to a competing refiner for sale in a particular area where that competitor has insufficient supply.”

   (D.N. 28-1, PageID # 219) The use of exchange agreements is a particularly important variable

   here because the Commonwealth has identified Defendants’ use of exchange agreements as one

   of the three main forms of anticompetitive conduct that allegedly harmed consumers. (D.N. 88,

   PageID # 1097) If wholesale buyers and sellers in the Baltimore and St. Louis markets also entered

   exchange agreements, then Sattinger’s conclusion that the differences in price among the markets

   must be attributable to anticompetitive conduct is significantly undermined. And Sattinger

   admitted at his deposition that it was possible that Baltimore and St. Louis market participants use

   exchange agreements because “[i]t is widespread practice in the oil industry.” (D.N. 191-4,

   PageID # 7921–22)

          Finally, Sattinger failed to disaggregate the portion of his ultimate damages figure that

   could be attributable to any of the Defendants’ procompetitive conduct. To prevail on its antitrust

   claim, the Commonwealth must be able to show that Defendants’ illegal conduct is the source of

   the alleged injury to consumers. See, e.g., U.S. Football League v. Nat’l Football League, 842

   F.2d 1335, 1378 (2d Cir. 1988) (holding that antitrust plaintiff must link injury to defendant’s

   anticompetitive conduct with economic analysis). As noted by the Commonwealth, an antitrust

   expert is not required to attribute exact sums of damages to particular actions by the defendant.

   See MCI Commc’n Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1161 (7th Cir. 1983) (applying

   Supreme Court’s determination that antitrust plaintiff need not disaggregate “damages among the



                                                   18
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 19 of 24 PageID #: 15327




   various unlawful acts of the defendant”). But an antitrust plaintiff must distinguish between

   “damages attributable to lawful competition and [those] attributable to the unlawful scheme.”

   Farley Transp. Co. v. Santa Fe Trail Transp. Co., 786 F.2d 1342, 1352 (9th Cir. 1985); U.S.

   Football League, 842 F.2d at 1378 (holding that “the damages awarded must be traced to some

   degree to unlawful acts” (citing MCI Commc’n, 708 F.2d at 1161)). Sattinger’s report fails because

   he did not specify what portion of the calculated damages figure stems from Defendants’ legal

   conduct and what portion, if any, is caused by any of their allegedly illegal forms of conduct.

   Without establishing that illegal conduct by Defendants caused the claimed injuries, the

   Commonwealth cannot show proof of “injury of the type antitrust laws were intended to prevent.”

   Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977).

           In sum, the Court cannot find that the methodology Sattinger employed to arrive at his

   damages calculations was reliable or based upon sound scientific principles. He admitted to failing

   to control for rudimentary differences among cities, but then claimed to calculate damages by

   comparing LNK to Baltimore and St. Louis. The Court acknowledges that an expert is not required

   to control for every variable. See Jahn v. Equine Servs., PSC, 233 F.3d 382, 390 (6th Cir. 2000)

   (“In order to be admissible on the issue of causation, an expert’s testimony need not eliminate all

   other possible causes of the injury.”). Moreover, although Sattinger’s rebuttal opinion attempted

   to control for the most salient differences between the comparison cities (D.N. 191-11, PageID #

   8113), it still neglected to address or recalculate the original damages figure. Sattinger’s failure to

   calculate a reliable damages figure renders his opinion inadmissible. See In re Wireless Tel. Servs.

   Antitrust Litig., 385 F. Supp. 2d 403, 427 (S.D.N.Y. 2005) (“Where an expert conducts a regression

   analysis and fails to incorporate major independent variables, such analysis may be excluded as

   irrelevant.”).   Further, Sattinger assumed that the differences in price were attributable to



                                                     19
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 20 of 24 PageID #: 15328




   anticompetitive conduct and did not eliminate any procompetitive explanation for his ultimate

   damages figure. This shortcoming also renders his opinion inadmissible, because he cannot show

   that the Commonwealth’s claimed injuries are “injur[ies] of the type the antitrust laws were

   intended to prevent and that flow[] from that which makes defendants’ acts unlawful.” Brunswick

   Corp., 429 U.S. at 489. Because Sattinger neither employed a scientifically reliable method to

   arrive at his proposed relevant market nor established an antitrust injury through reliable means,

   Defendants’ motion to exclude Sattinger’s testimony will be granted. Daubert, 509 U.S. at 597

   (holding that district court may only admit expert testimony that “both rests on a reliable

   foundation and is relevant to the task at hand”).

                                                   IV.

          The Court will next consider Defendants’ motion for summary judgment on the merits of

   the Commonwealth’s antitrust claims. (D.N. 195)

          Summary judgment is required when the moving party shows, using evidence in the record,

   “that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

   a matter of law.” Fed. R. Civ. P. 56(a); see 56(c)(1). For purposes of summary judgment, the

   Court must view the evidence in the light most favorable to the nonmoving party. Loyd v. Saint

   Joseph Mercy Oakland, 766 F.3d 580, 588 (6th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 255 (1986)). The Court “need consider only the cited materials,” however. Fed. R.

   Civ. P. 56(c)(3); see Shreve v. Franklin Cty., 743 F.3d 126, 136 (6th Cir. 2014). If the nonmoving

   party “fails to properly support an assertion of fact or fails to properly address another party’s

   assertion of fact as required by Rule 56(c),” the fact may be treated as undisputed. Fed. R. Civ. P.

   56(e)(2)-(3). To survive a motion for summary judgment, the nonmoving party must establish a




                                                       20
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 21 of 24 PageID #: 15329




   genuine issue of material fact with respect to each element of each of its claims. Celotex Corp. v.

   Catrett, 477 U.S. 317, 322–23 (1986).

          Summary judgment is often unsuited for fact-intensive antitrust cases, but the standard for

   summary judgment remains the same. Town Sound & Custom Tops, Inc. v. Chrysler Motors Corp.,

   959 F.2d 468, 481 (3d Cir. 1992). Both the Sixth Circuit and the Supreme Court have found that

   summary judgment is appropriate where a party fails to establish the necessary components of an

   antitrust claim. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986); Ky.

   Speedway, 588 F.3d at 915. Specifically, “[a]ntitrust plaintiffs cannot survive motions for

   summary judgment without adequately alleging an antitrust injury.” In re Se. Milk, 739 F.3d at

   284. As stated above, an antitrust injury is “injury of the type the antitrust laws were intended to

   prevent and that flows from that which makes defendants’ acts unlawful.” Brunswick Corp., 429

   U.S. at 489. Summary judgment is also appropriate when a court excludes the only expert

   testimony proposing a relevant market, since antitrust claims make “no economic sense” in the

   absence of “proof of relevant markets.” Ky. Speedway, LLC v. Nat’l Ass’n of Stock Car Auto

   Racing, Inc., No. CIV.A.05-138(WOB), 2008 WL 113987, at *2 (E.D. Ky. Jan. 7, 2008), aff’d,

   588 F.3d 908.

          As detailed above, Sattinger’s report fails to establish a relevant market, calculates

   damages based on a flawed comparison, and makes no attempt to control for the impact of

   Defendants’ procompetitive behavior as opposed to its alleged anticompetitive practices. Sattinger

   is the Commonwealth’s only expert witness who has submitted a report. And the only other

   evidence of market definition or dominance offered by the Commonwealth is “lay testimony and

   internal [Marathon] documents,” which are insufficient to establish a reliable geographic market.

   Ky. Speedway, 588 F.3d at 919. Without a properly defined relevant market, the Commonwealth



                                                   21
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 22 of 24 PageID #: 15330




   cannot establish that Marathon Petroleum Corporation and Marathon LP dominated the market for

   wholesale RFG; indeed, “[t]he purpose of defining a geographic market is to reveal whether, or to

   what extent, market power exists.” In re Se. Milk, 739 F.3d at 262, 277. Without an adequately

   defined relevant market, the Commonwealth cannot demonstrate either that Defendants

   unreasonably restrained trade in the market or that they exercised monopoly power in the market.

   Therefore, the Commonwealth’s Sherman Act §§ 1 and 2 claims must fail. See Verizon Commc’ns,

   Inc. v. Law Offices of Curtis Trinko, LLP, 540 U.S. 398, 407 (2004) (holding that a claim under §

   2 of the Sherman Act requires “the possession of monopoly power in the relevant market”

   (emphasis added)); Worldwide Basketball & Sports Tours, 388 F.3d at 959 (listing requisite

   elements of § 1 Sherman Act claim, including unreasonable restraint of trade “in the relevant

   market”); see also NHL Players’ Ass’n, 325 F.3d at 719–20 (“Failure to identify a relevant market

   is a proper ground for dismissing a Sherman Act claim.”).

          Further, without evidence of an antitrust injury, the Commonwealth cannot establish that

   Defendants’ alleged wrongdoing harmed consumers. Sattinger admitted that it was possible that

   “other factors” besides Marathon’s misconduct contributed to the differences in prices among St.

   Louis, Baltimore, and LNK. (D.N. 191-4, PageID # 7947–48) The Commonwealth has not

   presented any other evidence of a link between Marathon Petroleum Corporation, Marathon LP,

   or Speedway’s allegedly anticompetitive conduct and antitrust injury. It is the Commonwealth’s

   burden to prove antitrust injury, Worldwide Basketball & Sport Tours, 388 F.3d at 962, and

   without Sattinger’s testimony, no evidence remains to raise a material issue of fact as to causation.

   Summary judgment is therefore appropriate as to the Commonwealth’s federal antitrust claims

   against all the defendants because there is no evidence of a “causal connection” between

   Defendants’ conduct and the allegedly anticompetitive prices of Summer RFG in Louisville and



                                                    22
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 23 of 24 PageID #: 15331




   Northern Kentucky. See J.B.D.L. Corp. v. Wyeth-Ayerst Labs., Inc., 485 F.3d 880, 891 (6th Cir.

   2007) (upholding grant of summary judgment based on failure to establish causal connection

   between the defendant’s conduct and alleged antitrust injury); see also Valley Prods., Inc. v.

   Landmark, 128 F.3d 398, 403 (6th Cir. 1997) (“The Sixth Circuit, it is fair to say, has been

   reasonably aggressive in using the antitrust injury doctrine to bar recovery where the asserted

   injury, although linked to an alleged violation of the antitrust laws, flows directly from conduct

   that is not itself an antitrust violation.”). And with the federal claims dismissed, the Court declines

   to exercise supplemental jurisdiction over the remaining state-law claims, which will be dismissed

   without prejudice. Gamel v. City of Cincinnati, 625 F.3d 949, 952 (6th Cir. 2010) (“When all

   federal claims are dismissed before trial, the balance of considerations usually will point to

   dismissing the state law claims, or remanding them to state court if the action was removed.”

   (quoting Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996))); see

   also 28 U.S.C. § 1367(c)(3) (stating that a district court may decline to exercise supplemental

   jurisdiction if it has “dismissed all claims over which it ha[d] original jurisdiction”). Accordingly,

   and the Court being otherwise sufficiently advised, it is hereby

          ORDERED as follows:

          (1)     Marathon Petroleum Corporation’s motion for summary judgment on personal

   jurisdiction (D.N. 156) is DENIED.

          (2)     Defendants’ motion to exclude the testimony of Dr. Sattinger (D.N. 191) is

   GRANTED.

          (3)     Plaintiff’s motion to exclude the testimony of Dr. Shehadeh and Dr. Baye (D.N.

   190) is DENIED as moot.




                                                     23
Case 3:15-cv-00354-DJH-CHL Document 238 Filed 06/01/20 Page 24 of 24 PageID #: 15332




          (4)      Defendants’ motion for summary judgment (D.N. 195) is GRANTED as to the

   Commonwealth’s federal antitrust claims (Counts 1, 2, and 3).

          (5)      Plaintiff’s remaining state-law claims are DISMISSED without prejudice pursuant

   to 28 U.S.C. § 1367(c)(3).

          (6)      A separate judgment will be entered this date.

         June 1, 2020




                                                      David J. Hale, Judge
                                                   United States District Court




                                                   24
